Name: Commission Regulation (EEC) No 2022/84 of 9 July 1984 amending quantitative limits fixed for imports of certain textile products originating in Czechoslovakia, Hungary and Poland
 Type: Regulation
 Subject Matter: political geography;  trade;  international trade;  leather and textile industries
 Date Published: nan

 No L 187/54 Official Journal of the European Communities 14. 7. 84 COMMISSION REGULATION (EEC) No 2022/84 of 9 July 1984 amending quantitative limits fixed for imports of certain textile products originating in Czechoslovakia, Hungary and Poland enable suppliers to utilize agreed Community limits more fully ; Whereas, under Article 9 (2) of Regulation (EEC) No 3589/82, quantitative limits may be increased where it appears that additional imports are required ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 3762/83 (2), and in particular Articles 7 and 9 (2) thereof, Whereas, by Regulation (EEC) No 3589/82 quantita ­ tive limits agreed with third countries are shared between the Member States for 1 984 ; Whereas, in the bilateral agreements, the Community has given undertakings to the supplier countries to adjust the allocation of limits among Member States in such a way as to ensure optimum utilization and to establish efficient and speedy procedures for adjusting the allocations ; Whereas Czechoslovakia, Hungary and Poland have asked that the allocation of Community quantitative limits among the Member States be adjusted in order to take account of the trend of trade flows, and to HAS ADOPTED THIS REGULATION : Article 1 The quantitative limits for textile products originating in Czechoslovakia, Hungary and Poland, as fixed in Annex III to Regulation (EEC) No 3589/82, are hereby amended for 1 984 as laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 July 1984. For the Commission Ã tienne DAVIGNON Vice-President (') OJ No L 374, 31 . 12. 1982, p . 106. O OJ No L 380, 31 . 12. 1983, p. 1 . 14. 7. 84 Official Journal of the European Communities No L 187/55 ANNEX Cate ­ gory CCT heading No NIMEXE code (1984) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1984 2 55.09 55.09-03, 04, 05, 06, 07, 08, 09, 10, 11 , 12, 13, 14, 15, 16, 17, 19 , 21 , 29, 32, 34, 35, 37, 38, 39, 41 , 49, 51 , 52, 53, 54, 55, 56, 57, 59 , 61 , 63, 64, 65, 66, 67, 68, 69, 70, 71 , 73 , 75, 76, 77, 78 , 79, 80, 81 , 82, 83, 84, 85, 87, 88, 89, 90, 91 , 92, 93, 98, 99 Other woven fabrics of cotton : Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics : Czecho ­ slovakia Hungary DK EEC F I IRL DK GR Tonnes Tonnes 1 080 6 130 335 103 38 336 251 2a) 55.09-06, 07, 08, 09, 51 , 52, 53, 54, 55, 56, 57, 59, 61 , 63, 64, 65, 66, 67, 70, 71 , 73, 83, 84, 85, 87, 88 , 89, 90, 91 , 92, 93, 98 , 99 a) Of which other than unbleached or bleached Hungary F I IRL DK GR Tonnes 223 48 28 281 230 3 56.07 A 56.07-01 , 04, 05, 07, 08, 10 , 12, 15, 19, 20, 22, 25, 29, 30, 31 , 35, 38, 39, 40, 41 , 43, 45, 46, 47, 49 Woven fabrics of man-made fibres (discontinuous or waste) : A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics Hungary I UK Tonnes 31 161 5 60.05 A I II b) 4 bb) 1 1 aaa) bbb) ccc) ddd) eee) 22 bbb) ccc) ddd) eee) fff) 60.05-01 , 31 , 33, 34, 35, 36, 39, 40, 41 , 42, 43 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : Jerseys, pullovers, slip-overs, waist ­ coats, twinsets, cardigans, bedjackets and jumpers, knitted or crocheted, not elastic or rubberized, of wool, of cotton or of man-made textile fibres Czecho ­ slovakia BNL GR 1 000 pieces 71,5 16,5 No L 187/56 Official Journal of the European Communities 14. 7. 84 Cate ­ gory CCT heading No NIMEXE code (1984) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1984 6 61.01 B V d) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa) bb) cc) 61.01-62, 64, 66, 72, 74, 76 61.02-66, 68 , 72 Men's and boys' outer garments : Women's, girls' and infants' outer garments : B. Other : Men's and boys' woven breeches, shorts and trousers (including slacks) ; women's, girls' and infants' woven trousers and slacks, of wool, of cotton or of man-made textile fibres Hungary D BNL 1 000 pieces 58 136 12 60.03 A B I II b) C D 60.03-11 , 19, 20, 27, 30, 90 Stockings, under stockings, socks, ankle ­ socks, sockettes and the like, knitted or crocheted, not elastic or rubberized : Other than women's stockings of synthetic textile fibres Hungary I UK DK GR 1 000 pairs 14 91 1 013 8 13 60.04 B IV b) 1 cc) 2 dd) d) 1 cc) 2 cc) 60.04-48, 56, 75, 85 Under garments, knitted or crocheted, not elastic or rubberized : Men's and boys' underpants and briefs, women's, girls' and infants' (other than babies') knickers and briefs, knitted or crocheted, not elastic or rubberized, of cotton or synthetic textile fibres Czecho ­ slovakia D F GR 1 000 pieces 550 123 15 14 B 61.01 B V b) 1 2 3 61.01-41 , 42, 44, 46, 47 Men's and boys' outer garments : Men's and boys' woven overcoats, rain ­ coats and other coats, cloaks and capes, other than those of category 14 A, of wool, of cotton or of man-made textile fibres Czecho ­ slovakia F BNL 1 000 pieces 6,9 23,1 15 B 61.02 B II e) 1 aa) bb) cc) 2 aa) bb) cc) 61.02-31 , 32, 33, 35, 36, 37, 39, 40 Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' woven overcoats, raincoats and other coats, cloaks and capes, jackets and blazers, other than garments of category 1 5 A, of wool, of cotton or of man ­ made textile fibres Hungary D F I BNL 1 000 pieces 120 71 11 49 14. 7. 84 Official Journal of the European Communities No L 187/57 Cate ­ gory CCT heading No NIMEXE code (1984) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1984 16 61.01 B V c) 1 2 3 61.01-51 , 54, 57 Men's and boys' outer garments : Men's and boys' woven suits (inclu ­ ding coordinate suits consisting of two or three pieces, which are ordered, packed, consigned and normally sold together), of wool, of cotton or of man-made textile fibres, excluding ski suits Czecho ­ slovakia I BNL IRL GR 1 000 pieces 8,0 72,6 2,9 6,5 17 61.01 B V a) 1 2 3 61.01-34, 36, 37 Men's and boys' outer garments : Men's and boys' woven jackets (exclu ­ ding waister jackets) and blazers of wool, of cotton or of man-made textile fibres Czecho ­ slovakia I BNL GR 1 000 pieces 10,8 24,2 9,0 19 61.05 A B I III 61.05-20 61.05-30, 99 Handkerchiefs : A. Of woven cotton fabric, of a value of more than 1 5 ECU/kg net weight B. Other : Handkerchiefs of woven fabric, of a value of not more than 15 ECU/kg net weight Hungary F GR Tonnes 28 52 32 a) ex 58.04 58.04-63 Cotton corduroy Czecho ­ slovakia I EEC Tonnes 457 1 324 36 51.04 Bill 51.04-55, 56, 58, 62, 64, 66, 72, 74, 76, 81 , 89, 93, 94, 97, 98 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : B. Woven fabrics of regenerated textile fibres : Woven fabrics of regenerated textile fibres (continuous) other than those for tyres and those containing elasto ­ meric yarn Czecho ­ slovakia UK DK Tonnes 56 15 67 a) ex 60.05 60.05-97 Sacks and bags of a kind used for the packing of goods, made from polyethy ­ lene or polypropylene strip Hungary DK EEC Tonnes 41 742 117 54.05 54.05-21 , 25, 31 , 35, 38, 51 , 55, 61 , 68 Woven fabrics of flax or of ramie Poland UK IRL Tonnes 119 16